DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 34, 35, and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 34, the limitation “a seven by seven grid of no more than forty-nine playing spaces” in lines 2-3 renders the claim indefinite, because it is unclear in what sense a seven by seven grid could be considered to have fewer than forty-nine playing spaces (which would appear to fall within the scope of “no more than forty-nine playing spaces”). In addition, it is unclear whether “a first starting row of five playing spaces” (lines 5-6), “an empty playing space” (line 7), “a second starting row of five playing spaces” (line 8), “an empty playing space” the playing space containing the defending token--, since the playing space containing the defending token is previously introduced on pg. 2 of claim 34, second to last line. Claims 35 and 38 are rejected in view of their dependency from claim 34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hasami shogi (Wikipedia article, “Hasami shogi”; hereinafter Hasami shogi) in view of Ultima Architect Hasami Shogi app (as demonstrated in the YouTube video “Hasami shogi gameplay” .
Regarding claim 34, Hasami shogi discloses a method of playing a board game (pg. 1-2, “Variant 1”) comprising providing (i) a playing board (Variant 1, line 1, “traditional shogi board”; main image, pg. 1) defining a play area having a grid of playing spaces (pg. 1, main image), (ii) a plurality of first player tokens, and (iii) a plurality of second player tokens. Hasami shogi teaches multiple variants with either nine tokens per player (NPL document, pg. 1, “Variant 1”, “each player having nine men”) or eighteen tokens per player (NPL document, bottom of pg. 2, “Other variations”, “Variant 1 variations”, third bullet, “Each player starts with 18 pieces instead of 9.”) In the variant including eighteen tokens per player, the game is understood to initiate with an equal number of the first player tokens provided on a first starting row of the playing spaces located along an edge of the grid and on a second starting row of the playing spaces located edge adjacent to the first starting row (i.e., in two rows of nine); and an equal number of the second player tokens provided on a third starting row located along an edge of the grid opposite the edge of the grid along which the first player tokens are provided, and on a fourth starting row located edge adjacent to the third starting row (i.e., in two rows of nine, analogous to the starting arrangement for Variant 2 described at the top of pg. 2, in which “each player starts the game with 18 pieces occupying their two nearest ranks”). 
Hasami shogi discloses taking a first player turn (Variant 1, lines 3-4, “Black moves first”) comprising orthogonal movements from one playing space to another, allocated across one of the first player tokens (pg. 1, Variant 1, Moving, line 1, “All pieces move … any number of empty cells vertically or horizontally”), wherein the first player turn is understood to be completed 
Hasami shogi discloses, subsequent to the second player turn, the first player and the second player alternate subsequent player turns (Variant 1, line 4, “players alternate turns”) until a turn occurs where a token (pg. 2, “Capturing”, line 1, “opponent’s piece”), defined for the duration of the turn as a defending token, associated with a player, defined for the duration of the turn as a defending player, is orthogonally surrounded by at least two tokens not associated with the defending player, defined for the duration of the turn as attacking tokens, wherein the attacking tokens are located on such turn on at least two different playing spaces edge-adjacent to a playing space occupied by the defending token (Capturing, lines 1-2, “An opponent’s piece is captured using the custodian method: the player occupies the two cells adjacent to the piece either horizontally … or vertically”). The defending token is removed from the grid as a result of the attacking tokens being located on the at least two different playing spaces edge-adjacent to a playing space containing the defending token (Capturing, line 3, “Captured pieces are removed from the game”), wherein at least one playing space orthogonally edge-adjacent to the playing space containing the defending token does not contain an attacking token (see Capturing, lines 1-2). The first player and the second player alternate subsequent turns (Variant 1, line 4, “players alternate turns”) until the game is 
With respect to the number of surrounding attacking tokens, the examiner notes that the game of Hasami shogi, when played according to the rules disclosed by Hasami shogi, will naturally include a turn in which the defending token is orthogonally surrounded by exactly three attacking tokens on exactly three different playing spaces orthogonally edge-adjacent to a playing space occupied by the defending token, during the ordinary course of gameplay. As evidence in support of this fact, the examiner notes that Ultima demonstrates a game of Hasami shogi including a turn in which the defending token (D) is orthogonally surrounded by exactly three attacking tokens (A1, A2, A3) located on exactly three different playing spaces orthogonally edge-adjacent to the playing space occupied by the defending token (D), with one playing space (S1) orthogonally edge-adjacent to the playing space containing the defending token (D) not containing an attacking token (see screenshot at 0:18), and as a result of this arrangement of attacking tokens, the defending token (D) is removed (see screenshot at 0:19). Therefore, Hasami shogi (or Hasami shogi in view of Ultima) is understood to teach the claimed steps of alternating player turns until a turn occurs where the defending token is surrounded by exactly three attacking tokens on exactly three orthogonally edge-adjacent playing spaces, with one orthogonally edge-adjacent space not containing an attacking token, and, as a result, the 

    PNG
    media_image1.png
    338
    643
    media_image1.png
    Greyscale

Although the Hasami shogi Wikipedia article describes a nine by nine grid of 81 spaces rather than a seven by seven grid of forty-nine spaces, Ultima further teaches a playing board for playing Hasami shogi, defining a play area having a seven by seven grid of forty-nine playing spaces (see Ultima Screenshots 0:18 and 0:19 above, as well as Ultima Screenshot 0:03 below), as an alternative to the conventional nine by nine grid of 81 playing spaces of conventional Hasami shogi (the grid size of the board of Ultima being selectable by the user, as noted below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the game of Hasami shogi by selecting a seven by seven grid of forty-nine playing spaces as taught by Ultima instead of a nine by nine grid of 81 playing spaces, since Ultima teaches that a seven by seven grid of forty-nine playing spaces was known prior to Applicant’s invention to be suitable for playing the game of Hasami shogi.

    PNG
    media_image2.png
    396
    594
    media_image2.png
    Greyscale

Hasami shogi differs from the claimed invention in the number of tokens per player, the number of tokens in each row at the initiation of the game, and the number of orthogonal movements per turn.
With respect to the number of tokens per player and the starting arrangement of tokens, the examiner notes that the claimed number of ten tokens per player falls within the range of seven to eighteen tokens per player taught by the prior art of Ultima and Hasami shogi discussed above. Moreover, Underwood teaches (see Figure) that it is known in the board game art to provide exactly ten first player tokens (ten tokens denoted A, C’, I in the Figure) and ten second player tokens (identical to the first player tokens; see col. 1, second paragraph, for “a total of twenty”), wherein the game initiates with five of the first player tokens (A, C’, I, C’, A) provided on a first starting row of five playing spaces located along an edge of the grid with an 
in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would recognize that an increase of one additional movement per turn (i.e., from four to five) is merely carrying forward the idea of Lords and Vassals to increase the number of movements per turn to enhance game complexity, would be reasonably expected to be successful for accomplishing that purpose, and would not produce 
Regarding claim 35, the modified Hasami shogi teaches the claimed invention substantially as claimed, as set forth above for claim 34. Although Hasami shogi does not explicitly teach the predetermined number of tokens is two, Ultima further teaches that the predetermined number of tokens may be any of various numbers selected by the user (see Ultima Screenshot 0:03, “Number of opponent’s pieces for winning” being selectable from a drop-down menu). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the game of Hasami shogi by setting the predetermined number of tokens at two, as suggested by Ultima, in order to reduce the length of game play. 
Regarding claim 38, the modified Hasami shogi teaches the claimed invention substantially as claimed, as set forth above for claim 34. Hasami shogi further teaches all of the attacking tokens are associated with a single player other than the defending player (see Hasami shogi NPL document, pg. 2, “Capturing”; also see attacking tokens A1-A3 as shown in the Ultima screenshots above all belonging to a single player).
Response to Arguments
Applicant’s arguments with respect to claims 34, 35, and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 14, 2022/